In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
Nos. 15‐2279 & 15‐2363 
ALTOM TRANSPORT, INC., 
                                                  Plaintiff‐Appellant, 

                                 v. 

WESTCHESTER FIRE INSURANCE CO.,  
                                                 Defendant‐Appellee, 

                                and 

MICHAEL STAMPLEY, 
                                               Defendant‐Appellant. 
                     ____________________ 

        Appeals from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
         No. 14 C 9547 — Sharon Johnson Coleman, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 17, 2016 — DECIDED MAY 20, 2016 
                ____________________ 

    Before WOOD, Chief Judge, and BAUER and WILLIAMS, Cir‐
cuit Judges. 
    WOOD, Chief Judge. This is an insurance coverage dispute. 
Michael Stampley, a truck driver, sued Altom Transport, Inc., 
alleging that Altom had failed to pay him enough for driving 
2                                           Nos. 15‐2279 & 15‐2363 

his truck for it. Altom turned to its insurer, Westchester Fire 
Insurance  Co.,  for  coverage  in  the  suit.  Westchester  denied 
coverage;  Altom  handled  its  own  defense;  and  the  parties 
tried  to  settle  the  case.  At  that  point,  counsel  for  both 
Stampley and Altom tried to pull Westchester back into the 
case,  by  making  settlement  offers  within  the  limits  of  the 
Westchester  policy  and  seeking  Westchester’s  approval. 
Westchester was having none of it, however, so Altom sued in 
state  court  for  a  declaratory  judgment  establishing  that 
Westchester  had  a  duty  to  defend,  that  it  wrongfully  had 
failed to do so, and that its handling of the matter had been 
unreasonable and vexatious. 
   Westchester  removed  the  insurance  coverage  dispute  to 
federal court. Once there, it filed a motion to dismiss the cov‐
erage  dispute  for  failure  to  state  a  claim.  The  district  court 
granted  that  motion,  and  we  affirm.  Stampley’s  suit  arises 
from his contract with Altom, and so it falls within a policy 
exclusion that Westchester is entitled to invoke. 
                                   I 
    Altom  is  an  interstate  motor  carrier  that  focuses  on  the 
hauling of liquid products throughout North America. It typ‐
ically hires independent‐contractor drivers to handle its busi‐
ness. Stampley was one of those drivers. He owned and oper‐
ated his own truck and leased his services to Altom.  
    In the wake of various disputes, Altom terminated its con‐
tract with Stampley on March 24, 2014. On May 21, Stampley 
sued  Altom,  alleging  that  Altom  had  wrongfully  withheld 
payment from him and other similarly situated owner‐opera‐
tor drivers who leased their services to Altom. Stampley of‐
Nos. 15‐2279 & 15‐2363                                                3 

fered three theories in support of this claim: (1) that the con‐
tract violated the Department of Transportation’s regulations, 
49 C.F.R. § 376.12, because it failed to include aspects of how 
Stampley’s compensation would be calculated; (2) that Altom 
breached the contract by failing to pay the required compen‐
sation; and (3) that Altom unjustly enriched itself by failing to 
pay Stampley and other drivers 70% of the gross revenue per 
shipment, as contractually required. 
     Altom had purchased an ACE Express Private Company 
Management  Insurance  Policy  from  Westchester,  effective 
August 3, 2013 through August 3, 2014. When the Stampley 
litigation came along, Altom promptly asked Westchester to 
defend against the suit and indemnify it pursuant to the pol‐
icy. Westchester denied coverage, and so Altom defended it‐
self.  On  October  14,  2014,  Stampley  submitted  a  settlement 
demand  to  Altom  for  $1.9  million,  an  amount  within  the 
Westchester  policy  limits.  Altom  delivered  the  demand  to 
Westchester and asked Westchester to reconsider its denial of 
coverage.  Westchester  was  silent.  Stampley  then  withdrew 
his settlement demand and replaced it with a higher one, for 
$2.3 million. Altom again delivered the demand to Westches‐
ter, and Westchester again did not respond. 
     At that point, Altom sued Westchester in state court for a 
declaratory  judgment.  Altom  alleged  that  Westchester  had 
wrongfully  refused  to  defend  it,  in  violation  of  §  155  of  the 
Illinois Insurance Code, 215 ILCS 5/155, and that Westchester 
was estopped from asserting noncoverage. Altom also named 
Stampley as a defendant, because it believed it was required 
to name as a defendant any party with a stake in the insurance 
policy  proceeds,  based  on M.F.A. Mut. Ins. Co. v. Cheek,  363 
N.E.2d 809, 811 (Ill. 1977).  
4                                          Nos. 15‐2279 & 15‐2363 

    Westchester removed the suit to federal court and moved 
to dismiss Altom’s complaint for failure to state a claim. FED. 
R.  CIV.  P. 12(b)(6). Westchester argued that the policy’s plain 
language excluded coverage for Stampley’s suit because the 
suit  was  covered  by  two  policy  exceptions:  one  for  claims 
about unpaid wages, and the other for claims based on a con‐
tract. The unpaid wages exception states: 
       Insurer  shall  not  be  liable  for  Loss  under  this 
       Coverage Section on account of any Claim:  
       (m) alleging,  based  upon,  arising  out  of,  at‐
          tributable to, directly or indirectly resulting 
          from,  in  consequence  of,  or  in  any  way  in‐
          volving: 
              (i) improper payroll deductions, unpaid 
              wages or other compensation, misclassi‐
              fication of employee status, or any viola‐
              tion  of  any  law,  rule  or  regulation,  or 
              amendments  thereto,  that  governs  the 
              same topic or subject; or 
              (ii)  any  other  employment  or  employ‐
              ment‐related  matters  brought  by  or  on 
              behalf  of  or  in  the  right  of  an  applicant 
              for  employment  with  the  Company,  or 
              any of the Directors and Officers, includ‐
              ing  any  voluntary,  seasonal,  temporary 
              leased  or  independently‐contracted  em‐
              ployee of the Company … . 
The contract claim exception states:  
       Insurer shall not be liable for Loss on account of 
       any Claim: 
Nos. 15‐2279 & 15‐2363                                                5 

       (a) alleging, based upon, arising out of, attribut‐
           able to, directly or indirectly resulting from, 
           in consequence of, or in any way involving 
           the actual or alleged breach of any contract 
           or  agreement;  except  and  to  the  extent  the 
           Company would have been liable in the ab‐
           sence of such contract or agreement … . 
   The  district  court  granted  Westchester’s  motion  to  dis‐
miss, and Altom now appeals. 
                                  II 
    We first address subject‐matter jurisdiction. Altom, the re‐
moving party, asserted that this case falls within the district 
court’s  diversity  jurisdiction.  See  28  U.S.C.  §  1332.  Section 
1332 requires complete diversity: no plaintiff may be a citizen 
of the same state as any defendant. Newman‐Green, Inc. v. Al‐
fonzo‐Larrain, 490 U.S. 826, 829 (1989). A corporation is a citi‐
zen  of  any  state  in  which  it  is  incorporated,  and  the  state 
where  it  has  its  principal  place  of  business.  28  U.S.C. 
§ 1332(c)(1); Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). A nat‐
ural person is a citizen of the state in which she is domiciled. 
Gilbert  v.  David,  235  U.S.  561,  568–69  (1915).  For  cases  that 
originate  in  federal  court,  diversity  is  assessed  at  the  com‐
mencement of the action, as defined by Federal Rule of Civil 
Procedure  3  as  the  time  of  pleading;  it  not  destroyed  by  a 
party’s subsequent change in domicile. Smith v. Sperling, 354 
U.S. 91, 93 n.1 (1957). Cases that reach the federal court by re‐
moval are not so straightforward, but this court has held that 
diversity must exist both at the time of the original filing in 
state court and at the time of removal. See Thomas v. Guards‐
mark,  Inc.,  381  F.3d  701,  704  (7th  Cir.  2004)  (quoting  Kanzel‐
berger v. Kanzelberger, 782 F.2d 774, 776 (7th Cir. 1986)).
6                                         Nos. 15‐2279 & 15‐2363 

   Both at the time Altom filed its coverage suit in state court 
and at the time Westchester removed it to federal court, Al‐
tom  was  an  Illinois  corporation  with  its  principal  place  of 
business  in  Illinois.  (Altom  has  since  moved  to  Indiana). 
Westchester is a Pennsylvania corporation with its principal 
place  of business in  Pennsylvania.  Stampley,  however,  who 
was a party to the action on Westchester’s side at the time of 
removal, is also an Illinois citizen. That poses a problem under 
the  old  “complete  diversity”  rule  of  Strawbridge  v.  Curtiss, 
7 U.S. (3 Cranch) 267 (1806), which governs suits brought un‐
der  the  general  diversity  statute,  28  U.S.C.  § 1332(a).  One 
might think that this case must be dismissed for want of juris‐
diction.
    The Supreme Court, however, has endorsed a more flexi‐
ble  rule,  under  which  even  a  court  of  appeals  may  dismiss 
dispensable, nondiverse parties to preserve subject‐matter ju‐
risdiction.  Newman‐Green,  Inc.,  490  U.S.  at  834–35;  see  also 
FED. R. CIV. P. 21. Stampley is just such a party. Under Illinois 
law, an injured third party is indispensable when an insurer 
sues an insured for a declaratory judgment defining coverage. 
See M.F.A. Mut. Ins. Co., 363 N.E.2d at 864. This makes sense: 
in such suits, the insurer’s interests are adverse to the injured 
third party. See id. But when an insured sues an insurer, the 
insured can represent both its own interests and the interests 
of the third party and thereby obviate the need to join the in‐
jured third party. See id.; see also Winklevoss Consultants, Inc. 
v. Fed. Ins. Co., 174 F.R.D. 416, 418 (N.D. Ill. 1997) (explaining 
this rationale). 
   Stampley can also be dropped from the suit without rais‐
ing problems under the Federal Rules of Civil Procedure. Rule  
Nos. 15‐2279 & 15‐2363                                                7 

19 describes those persons who are “required to be joined if 
feasible,” and it addresses what the court should do if such a 
person cannot be joined. Stampley does not meet the criteria 
of Rule 19(a)—it is entirely possible to accord complete relief 
among  the  existing  parties  in  his  absence,  and  there  are  no 
practical problems that would be created by his dismissal. In 
fact,  Stampley  has  no  legal  interest  in  this  suit:  he  has  no 
claims  against  Altom  or  Westchester;  nor  do  they  have  any 
claims against him. Stampley may therefore stay or go, as far 
as the joinder rules are concerned. Since his continued pres‐
ence  destroys  the  district  court’s  subject‐matter  jurisdiction, 
he  is  someone  who  should  be  dismissed  under  Newman‐
Green. We therefore order Stampley dismissed from this ac‐
tion and proceed to the merits.  
                                  III 
     Because we sit in diversity, we apply the substantive law 
that Illinois’s courts would choose—in this instance, the law 
of Illinois. Nat’l Am. Ins. Co. v. Artisan and Truckers Cas. Co., 
796 F.3d 717, 723 (7th Cir. 2015); see Klaxon Co. v. Stentor Elec. 
Mfg. Co., 313 U.S. 487 (1941). Illinois interprets insurance pol‐
icies to “give effect to the intention of the parties, as expressed 
in the policy language.” Gillen v. State Farm Mut. Auto. Ins. Co., 
830 N.E.2d 575, 582 (Ill. 2005). We give undefined terms “their 
plain, ordinary and popular meaning.” Id. We construe am‐
biguous language against the insurer and interpret exceptions 
to  coverage  narrowly.  Id.  (citing  Nat’l  Union  Fire  Ins.  Co.  of 
Pittsburgh,  Pa.  v.  Glenview  Park  Dist.,  632  N.E.2d  1039  (Ill. 
1994)).  
     
8                                          Nos. 15‐2279 & 15‐2363 

    An insurer’s duty to defend arises when “facts alleged in 
the underlying complaint fall even potentially within the pol‐
icy’s  coverage.”  Country  Mut.  Ins.  Co.  v.  Olsak,  908  N.E.2d 
1091, 1098 (Ill. App. Ct. 2009). The duty to defend is broader 
than the duty to indemnify. Id. (citing Ill. Masonic Med. Ctr. v. 
Turegum Ins. Co., 522 N.E.2d 611 (Ill. App. Ct. 1988)). 
    Nevertheless, the language of the policy is King, and the 
policy  here  unambiguously  excludes  coverage  for  lawsuits 
stemming  from  the  insured’s  contracts  with  third  parties. 
Stampley’s claim against Altom, no matter what the legal the‐
ory may be, rests fundamentally on the lease agreement un‐
der  which  he  was  performing  his  carriage  services.  We  can 
think  of  no  reason  why  that  lease  agreement  is  not  a  “con‐
tract” as the policy uses the term, and if it is, then Westchester 
has no duty to defend or indemnify Altom from claims arising 
out of it. The policy states that “[Westchester] shall not be lia‐
ble for Loss on account of any Claim … arising out of … or in 
any  way  involving  the  actual  or  alleged  breach  of  any  con‐
tract[.]” That seems to cover this case. 
     Altom argues that Stampley’s claims falls under an excep‐
tion to the exception. It looks to the last clause, which states 
that claims arising from a contract are excluded “except and 
to the extent the Company would have been liable in the ab‐
sence of such contract or agreement[.]” Stampley’s allegations 
need not depend on the contract, Altom argues, but instead 
could  stand  alone.  But  that  is  not  the  suit  that  Stampley 
brought. His first claim asserts that the lease agreement failed 
to  comply  with  relevant  federal  regulations.  It  depends  en‐
tirely  on  the  content  of  the  agreement.  Whether  the  regula‐
tion,  49  C.F.R.  §  376.12,  could  impose  liability  without  the 
presence of a contract is irrelevant where, as here, the party 
Nos. 15‐2279 & 15‐2363                                             9 

had an actual contract and the question is whether it is incon‐
sistent with § 376.12.  
    Stampley’s  breach  of  contract  and  unjust  enrichment 
claims  are  likewise  excluded  under  the  policy.  Altom’s  en‐
richment is “unjust” only if it failed to pay Stampley every‐
thing to which the contract entitled him (and hence retained 
too much of the profit from Stampley’s hauls). But that is just 
another  way  of  describing  a  possible  breach  of  contract. 
Stampley’s  requested  damages  underscore  this  point:  he 
seeks the difference between the amount he says he was owed 
under the contract and the amount Altom actually paid him. 
This  describes  expectation  damages,  the  classic  measure  of 
contract damages, to a “T”. See Nilsson v. NBD Bank of Illinois, 
731 N.E.2d 774, 781 (Ill. App. Ct. 1999) (“The proper measure 
of damages in a breach of contract action … places the injured 
party in the same position at the time of judgment as he would 
have  been  had  the  contract  been  performed.”).  All  three  of 
Stampley’s  claims  in  his  underlying  suit  arise  directly  from 
his lease agreement with Altom, and therefore fall within the 
policy’s contract claim exception.  
    Altom’s  last  argument  is  that  Westchester  is  estopped 
from claiming noncoverage. Under Illinois law, if an insurer 
neither defends nor seeks a declaratory judgment defining its 
coverage obligation, “it will be estopped from raising the de‐
fense of noncoverage in a subsequent action.” Country  Mut. 
Ins.  Co.,  908  N.E.2d  at  1098  (internal  quotation  marks  omit‐
ted). But estoppel applies only when the insurer breaches its 
duty to defend in the later action. Emp’rs Ins. of Wausau v. Eh‐
lco  Liquidating  Trust,  708  N.E.2d  1122,  1135  (Ill.  1999). 
Westchester did not breach its duty, and so Altom cannot as‐
sert estoppel. 
10                                        Nos. 15‐2279 & 15‐2363 

                                  IV 
   Because  all  of  Stampley’s  claims  fall  within  the  policy’s 
contract  claim  exception,  we  do  not  reach  the  question 
whether  his  claims  are  within  the  unpaid  wages  exception. 
Michael Stampley is DISMISSED as a party in this case, and the 
judgment of the district court is otherwise AFFIRMED.